Citation Nr: 9902618	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-32 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
November 1945, with combat duty during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a low back disorder.  At a personal hearing 
before the undersigned in August 1998, the veteran submitted 
evidence with a waiver of RO consideration in accordance with 
38 C.F.R. § 20.1304.  


FINDING OF FACT

The veterans current low back disorder is reasonably shown 
to be related to an injury he sustained in service.  


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, we note that we have found that the veterans 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that he has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board is also satisfied that all relevant 
facts for the veterans claim have been properly developed 
and that no further assistance is required in order to comply 
with the duty to assist mandated in 38 U.S.C.A. § 5107.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  
I.  Factual Background

Service medical records demonstrate that the veteran was 
wounded in action in April 1945.  He sustained a shell 
fragment wound to the left wrist.  A photocopied page from a 
training journal shows that he wrote that he injured his back 
during a graduation training exercise.  Daily sick reports 
show that the veteran was on sick call on several occasions.  
The conditions for which he was treated were not noted.  
Military records show that the veteran was awarded a Purple 
Heart and the Combat Infantrymans Badge.  

A VA summary reveals that the veteran was hospitalized from 
March 15, 1948 to April 2, 1948 for treatment of a right 
inguinal hernia and possible appendicitis.  His history 
revealed that he had pain in the right lower quadrant near 
the groin and in the right buttock for eight weeks.  He also 
had pain in his lower back for several weeks.  The pain was 
generalized and vague.  Examination showed no evidence of a 
hernia and surgery was not performed.  An x-ray of the lumbar 
spine showed no significant abnormality.  While in the 
hospital, he continued to complain of back pain, but no 
clinical diagnosis was made.  Intestinal hypermotility was 
diagnosed.  

A VA record dated in April and May 1948 reveals that the 
veteran was seen for complaints of right lower back pain 
which radiated through to the right lower quadrant.  
Diathermy was recommended.  

In a June 1978 statement provided in support of a previous 
claim, the veteran listed the names and/or locations of 
several doctors who treated him for various conditions.  He 
reported that he was seen in January 1950 by Dr. McMahon for 
back trouble; in 1959 by Dr. Dufner for back pain; in 1961 by 
Dr. Brady for back trouble; in 1971 by Dr. Murray for back 
trouble.  He related that he was treated with medication, 
heat therapy and exercises.  He also noted that he had 
injured his back at ranger training in Honolulu, Hawaii in 
1943.  

A February 1984 letter from Jonathan J. Rogers, M.D., notes 
that the veteran was seen for complaints of a slipped disc 
two to three weeks prior which caused back and bilateral leg 
pain.  He improved rapidly with rest and specific back 
exercises, but the complaints recurred.  Presently, he had 
pain down the anterior aspect of both thighs, the pretibial 
area and under the dorsum of both feet, left worse than 
right.  He gave a history of a back injury in service, but 
did not know the results of tests that were performed.  He 
was doing well until this most recent episode.  X-rays of the 
spine were unremarkable.  Right L5-S1 radiculopathy was 
diagnosed.  

An April 1984 treatment record noted that the veteran had 
recurrent pain and numbness into the legs for years.  He was 
seen by Dr. Rogers and no spectacular physical findings 
were noted.  He had relatively normal lumbar spine films.  

A private medical record dated in August 1987 reveals that 
the veteran was seen for a recurrence of pain which was 
bilateral from the lumbar region down into the legs.  It was 
non-specific and was not relieved by anything, including 
medication.  He related that he continued to have episodic 
spasms.  A muscle relaxant was recommended.  

An April 1988 diagnostic report shows that a CT scan of the 
lumbar spine was performed on the veteran.  The impression 
was spinal stenosis at the level of L4-L5 and L5-S1.  The 
question of disc herniation with calcified disc fragment at 
L4-L5 level was raised.  

At a personal hearing before a traveling member of the Board 
in August 1998, the veteran testified that he injured his 
back during a training exercise at ranger school in Honolulu, 
Hawaii.  He had to make a 55 foot jump into flaming water, 
swim 25 feet underwater and then climb up a 40 foot rope.  
When he jumped, he hit the water wrong; he landed with his 
legs spread out and had excruciating pain in his back and 
both legs.  He did not get immediate treatment because it was 
a graduation exercise and he would not have graduated.  He 
went to sick call two days later, after graduation.  He 
continued to get treatment during service and APC tablets 
were prescribed.  He sustained a second injury in new Guinea 
when he fell 20 feet into a Japanese trap.  After he was 
discharged, he saw doctors for back problems on a regular 
basis, including Dr. Rogers, Dr. Singer, Dr. Dufner and Dr. 
Murray.  He tried to obtain treatment records from these 
physicians, but most were dead and their records had been 
destroyed.  He was hospitalized for back problems shortly 
after his discharge in 1947.  He noted that these records 
were not in the file.  

In a letter received in September 1998, the veteran clarified 
that he had made a mistake with the dates.  He related that 
he was not hospitalized in 1947, but rather in 1948.  Those 
records were already in his file.  He also reported that he 
tried once again to obtain treatment reports from several 
doctors.  He included photocopies of letters he had mailed 
from the hospital in 1948.  He had related that he was 
undergoing numerous examinations and diagnostic tests, 
including x-rays of his back.  

II.  Analysis

In order to establish service connection for a disability, 
first there must be objective evidence that establishes that 
such disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Second, there must 
be a finding of the existence of a current disability and a 
determination of a nexus between that disability and the 
injury or disease that began in or was aggravated by service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

Alternatively, service connection may be awarded for a 
chronic condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge.  Rose v. West, 96-918 (U.S. 
Vet. App., Apr. 20, 1998); Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Finally, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In the case of a combat veteran, lay evidence may be 
satisfactory to show service incurrence or aggravation of an 
injury or disease if consistent with the circumstances, 
conditions, or hardships of service, even without an official 
record of such incurrence or aggravation in service.  
38 U.S.C.A. § 1154(b); Russo v. Brown, 9 Vet.App. 46 (1996).  
If a reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In considering the merits of the veteran's claim, the Board 
finds that service connection for a low back disorder may be 
granted.  The veterans service records do not show any 
evidence of a back injury in service.  However, in a page 
from a training diary written contemporaneous with the event, 
the veteran related that he injured his back during a 
training exercise.  Additionally, at his personal hearing in 
August 1998, he testified about the incident explaining that 
he landed incorrectly in the water from a 55 foot jump.  He 
also explained that he had immediate back and bilateral leg 
pain.  Furthermore, the incident had been previously 
recounted by the veteran in a June 1978 statement not related 
to the current claim.  Hence, the Board accepts the veteran's 
assertions that he injured his back in service.  Next, the 
Board finds that he has demonstrated continuity of symptoms.  
A VA hospitalization record dated in March 1948 reported that 
the veteran complained of back pain.  Shortly thereafter, in 
April and May 1948, he was seen on an outpatient basis for 
similar complaints.  In the June 1978 statement referenced 
above, the veteran reported that he had seen several doctors 
for back pain in the 1950s, the 1960s and the 1970s.  At 
his personal hearing in August 1998, he reported that he had 
attempted to obtain records from the same doctors that he had 
named in the 1978 statement; however, they were deceased and 
the records had been destroyed.  In February 1984, the 
veteran was seen by Dr. Rogers for complaints of a slipped 
disc two to three weeks prior.  He related that he had 
injured his back in service.  Dr. Rogers diagnosed right L5-
S1 radiculopathy.  The veteran was seen for similar 
complaints in 1984 and 1987, and in April 1988 spinal 
stenosis was diagnosed.  While specific medical records have 
not been produced, the Board finds that the veteran's 
statements are credible, particularly in light of the June 
1978 statement that was produced well before the present 
claim, as well as the 1948 VA treatment records.  Therefore, 
granting the veteran the benefit of any remaining doubt in 
accordance with 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
the Board concludes that a nexus between the veterans back 
injury in service and his current low back disorder is 
demonstrated.  Consequently, service connection is warranted.  
ORDER

Service connection for a low back disorder is granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
